DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/16/2021 wherein claim 2 has been amended.
Claims 2-12 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 12/16/2021 overcomes the rejection of claims 2-12 made by the Examiner under 35 USC 112(a). This rejection is withdrawn. 
Applicants amendments filed 12/16/2021 overcomes the rejection of claims 2-6, 8, 9, 11 and 12 made by the Examiner under 35 USC 102(a)(1) over Velev et al. (US 2014/0256545). This rejection is withdrawn as Velev fails to teach a ready to use composition comprising the biodegradable particles and ethanol.
Applicants amendments filed 12/16/2021 overcomes the rejection of claims 2-12 made by the Examiner under 35 USC 103 over Velev et al. (US 2014/0256545). This rejection is withdrawn as Velev fails to teach a ready to use composition comprising the biodegradable particles and ethanol. 

New Rejections, Necessitated by Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velev et al. (US 2014/0256545; of record) in view of Chiattello et al. (US 2018/0028431).
Velev provides nanoparticles having a diameter between 10-500 nm (see claim 20) (see instant claim 11) wherein the nanoparticle comprises a core made from biopolymers such as lignocellulose and modified lignin such as unsulfonated lignin (see instant claims 2, 4-6 and 9).  Chitosan is also contemplated (see [0012]). Given that the polymers of Velev and those of the instant claims overlap (e.g. lignin, lignocellulose)m they’d be expected to possess the same properties, e.g. biodegradability (see instant claim 3). 
Regarding the concentration of the biopolymer in the nanoparticle (e.g. chitosan in an amount of at least 0.005% or lignin in an amount of at least 0.001% - see instant claims 7 and 10), these are obvious because a) the range encompassed by the claims is extremely broad that any ordinary person would readily identify an amount with said range and b) where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).  
The nanoparticles are provided as a coating onto an article to provide antiviral/cytotoxic benefit (see claim 22) (see instant claim 12).
Regarding the composite colloidal particle formulation being cationic, Table 2 of Velev: 
    PNG
    media_image1.png
    255
    413
    media_image1.png
    Greyscale
 provides the surface charges of the nanoparticles dispersed in the polyelectrolyte (PDADMAC) solution. It’s observed that when the concentration of PDADMAC is present at a concentration of 0.005 and 0.001%, the dispersed particles remain negatively charged whereas when present in amounts greater than 0.010%, the particles are positively charged (see instant claim 8).
Velev teaches that their particles may be provided via an aqueous solution to kill bacteria (see [0117]). This is interpreted by the Examiner as a “ready for administration” composition. 
Regarding the limitation that the composition be used to treat plants, this is an intended use and does not provide any structural limitation to the composition but rather provides a possible means by which the composition may be used.  See MPEP 2111.02.
Velev fails to teach the particles as being present in a solution that includes ethanol. 
Chiattello is directed to polymer based antimicrobial compositions. The antimicrobial component is to include a high molecular weight polydiallyldimethylammonium (PDADMAC) salt and a carrier. The carrier is to be a substance which evaporates once applied on to a target surface. Exemplified solvents include alcohols such as ethanol and water (see [0105]).  Thus, it would have been obvious to modify Velev’s aqueous antimicrobial particle solution to include 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611